Case 2:19-cv-07532-ES-MAH Document 18-7 Filed 05/22/19 Page 1 of 3 PageID: 610




Daniel R. Guadalupe (drguadalupe@norris-law.com)
NORRIS McLAUGHLIN, P.A.
721 Route 202/206, Suite 200
P.O. Box 5933
Bridgewater, New Jersey 08807
(908) 722-0700
Fax: (908) 722-0755

John E. Schmidtlein (jschmidtlein@wc.com)
Benjamin M. Greenblum (bgreenblum@wc.com)
Admitted pro hac vice
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
Telephone: (202) 434-5000

Attorneys for Defendant Celgene Corporation

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 HUMANA INC.,                                 Civil No. 2:19-CV-07532-ES-MAH
                                              Hon. Esther Salas, U.S.D.J.
                                              Hon. Michael A. Hammer, U.S.M.J.
                        Plaintiff,
                                              CERTIFICATION OF SERVICE
 v.                                           Motion Date: Date and Time as
 CELGENE CORPORATION,                         Determined by the Court

                        Defendant.            DOCUMENT FILED
                                              ELECTRONICALLY


       DANIEL R. GUADALUPE, of full age, certified as follows:
Case 2:19-cv-07532-ES-MAH Document 18-7 Filed 05/22/19 Page 2 of 3 PageID: 611




      1.     I am an attorney-at-law of the State of New Jersey and am a member of

the law firm of Norris, McLaughlen, P.A., attorneys for defendant Celgene

Corporation in this matter.

      2.     I hereby certify that, on this 22nd day of May, 2019, the following

unredacted documents were electronically filed with the Clerk of the Court in

connection with Defendant Celgene’s Motion to Dismiss.

             A. Notice of Motion;

             B. Memorandum in Support of Celgene’s Motion to Dismiss;

             C. Declaration of Benjamin M. Greenblum and exhibits thereto;

             D. Certification of Daniel R. Guadalupe attaching Unpublished

             Opinions;

             E. Proposed Order; and

             F. Certification of Service.

      3.     I hereby certify that, on May 22, 2019, I served the aforementioned

Documents via ECF and PDF email on the following parties:

             Uriel Rabinovitz (urabinovitz@lowey.com)
             Peter D. St. Phillip, Jr. (pstphillip@lowey.com)
             LOWEY DANNENBERG, PC
             44 South Broadway, Suite 1100
             White Plains, NY 10601
             914-997-0500




                                            2
Case 2:19-cv-07532-ES-MAH Document 18-7 Filed 05/22/19 Page 3 of 3 PageID: 612




      I certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I may be subject to

punishment.


                                                     /s/ Daniel R. Guadalupe


Dated: May 22, 2019




                                           3
